Citation Nr: 0506081	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

2.  A psychiatric disability, other than PTSD, was not 
present for many years after service and there is no medical 
evidence of a causal link between a current psychiatric 
disorder, other than PTSD, and service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  The veteran's May 1946 separation examination showed 
normal psychiatric evaluation.

The veteran's DD 214 indicated that he was authorized the 
Victory Ribbon, American Area; the Asiatic-Pacific Medal; and 
the Philippine Liberation Medal.

Treatment records from St. John's Physicians and Clinics 
dated May 1998 to December 2001 show that in September 2000 
the veteran was seen for a number of health problems.  It was 
noted that his chief complaint seemed to be that he has had 
problems with depression.  He admitted to some inappropriate 
irritability and had been under a lot of stress while 
building a new home.  He reported having trouble sleeping at 
night with early awakening.  He had had difficulty 
concentrating.  He indicated that at times he had to push 
himself to attend to his usual activities.  He did describe 
anhedonia but denied any inappropriate hopelessness, guilt, 
or suicidal ideation.  It was noted that the veteran had not 
been treated with antidepressant therapy before.  The 
examiner indicated that the veteran was significant for minor 
nervousness and anxiety.  In October 2000 the veteran was 
seen for a follow up for depression.  It was noted that since 
the veteran was last seen, he was started on Remeron 30 mg at 
bedtime daily.  He had been tolerating the medicine well and 
noted that he was sleeping much better.  He reported feeling 
somewhat calmer.  The veteran noted improvement in all of his 
vegetative symptoms, except that his concentration had not 
seemed to improve that much and he also seemed to have 
trouble enjoying things that he normally would enjoy.  The 
veteran reported feeling substantially better than he did 
before starting the medicine.  The impression was major 
depression.  The veteran was to increase the Remeron to 30 mg 
daily.  

In November 2000 the veteran reported that he felt the 
Remeron gave him bad dreams and cut back to 15 mg instead and 
did not notify the examiner of the change.  The veteran felt 
he was doing much better on that dose.  It was noted that the 
veteran was quite scattered in his thought processes and it 
was extremely difficult to get straight information from him.  
He still seemed to have difficulty concentrating at times, 
but did not perceive this as a big problem.  He indicated 
that his sleeping was much better at night.

In December 2001 New Patient Evaluation it was noted that the 
veteran was seen in order to get established since a previous 
doctor had seen him.  It was noted that the veteran recently 
had been established at the VA clinic to try to get his 
medications paid for.  The examiner noted that the veteran 
apparently had a history of PTSD in the past and was 
currently getting treatment for this.  The veteran offered no 
other complaints at the time and was feeling rather well.  
The impression was PTSD.

On his PTSD stressor questionnaire in March 2002, the veteran 
reported that while on the USS McGuire the Japanese blew up 
ammunition at Subic Bay in the Philippines on March 21, 1945 
and the veteran was in the battle.

Information received from the National Archives and Records 
Administration in June 2002 showed that the SS James G. 
Maguire was a steam cargo freighter and showed no combat or 
any other incidents with the enemy.  

In a statement received in August 2002, the veteran reported 
that the only air raid he was involved in was when he went 
back to Subic Bay to load for the Borneo invasion and that 
they put up a smoke screen and LSTs were firing at enemy 
planes with flack falling around the veteran's ship.  He 
mentioned the conditions at Manila were unreal and that on a 
mail run in Lingayen Gulf he had to hitch a ride to the mail 
depot and watched the casualties hauled out and buried.  The 
veteran indicated that he had pneumonia several times and was 
still having PTSD.

In his VA Form 1-9, Appeal to the Board of Veterans' Appeals, 
dated in October 2002, the veteran reported that between July 
1944 and May 1946 he fought in combat full time on the USS 
James G. McGuire and From December 1944 to August 1945 he and 
the crew took on a lot of combat.

In February 2004, the veteran provided the Smooth Log and 
Voyage Reports for the SS James G. Maguire for the period 
from December 18, 1944 to August 7, 1945, which was when the 
veteran was aboard the ship.  These logs also confirm that a 
shipmate, P.L.T., was serving onboard during this same time 
period.  

The Smooth Log from the SS James G. Maguire indicated it 
entered Lingayen Gulf and anchored close to unload deck cargo 
on March 1, 1945.  On March 9, 1945 the ship was noted to be 
moved nearer the beach.  Unloading was finished on March 19, 
1945 and the ship was moved from White Beach out into the 
Bay.  On March 22, 1945 it was noted that there was an air 
alert, no action in the immediate vicinity, an ammunition 
dump ashore was hit.  The Voyage Reports confirm there was no 
contact or action with the enemy during the entire time the 
veteran was serving on the SS James G. Maguire.

The letters from P.L.T. do not mention any time that the ship 
was engaged in combat with the enemy.  He referred to the 
ammunition dump explosion but did not report that the veteran 
witnessed the explosion.

At a VA social worker consultation dated in March 2004, the 
veteran reported recurring memories of combat experiences.  
He indicated that he served in the Navy from 1944 to 1946 and 
was assigned as a guard on a merchant ship hauling 
ammunition, explosives, and gasoline.  He indicated that he 
had loss of memory for three days prior to arrival in the 
Midway Islands.  He indicated that he experienced death, 
enemy attacks, destruction of war, and risks of harm to self 
and others.  He reported that his ship was in the path of 
falling flack from U.S. guns on his birthday, March [redacted], 1945.  

The veteran reported that he was unconscious and hospitalized 
for ten days at General McCormick Hospital during the 
military service; he reported seeing wounded soldiers and 
made the decision that they deserved benefits more than he 
did.  After discharge, this was the decision why he did not 
report to the VAMC/VARO appointments.  The social worker 
rendered a diagnosis of PTSD.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated February 2002, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for posttraumatic stress 
disorder (PTSD) and depression.  The letter informed the 
veteran of what the evidence must show to establish 
entitlement to the benefits he wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran submitted private 
medical records and the RO contacted the National Archives 
and Records Administration and a rating decision was issued 
in July 2002.  A statement of the case was issued in October 
2002.  After a November 2003 Board remand, the veteran 
submitted Smooth Log and Voyage Reports from the time he was 
on board the SS James G. Maguire.  He also submitted a 
statement from a fellow crewmember and VA treatment records 
were added to the record.  A supplemental statement of the 
case was issued in November 2002.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128.; Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  The veteran's depression was first diagnosed in 2000, 
approximately 54 years after separation from service.
To establish service connection for PTSD there must be 
confirmation of inservice stressors.  Here, there is no 
adequate evidence establishing that the veteran's claimed in-
service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran contends that he was in combat while onboard the SS 
James G. Maguire; however, Voyage Reports, Smooth Logs, and 
even a statement from a former crewmember P.L.T., indicate 
that the ship did not have contacts or action with the enemy 
during the veteran's time onboard.  In addition, service 
medical records do not show that the veteran was unconscious 
and hospitalized for ten days at General McCormick Hospital 
as he reported to the VA social worker in March 2004.  
Consequently, the claim of service connection for PTSD must 
be denied.

There is no medical evidence of a nexus between the veteran's 
psychiatric disability and his period of active duty service.  
The medical evidence does not establish that the veteran had 
a psychiatric disorder at any time before 2000, many years 
after discharge from service, and the record does not 
establish that his psychiatric disorder is the result of an 
incident in service.  Consequently, the claim of service 
connection for a psychiatric disability (other than PTSD) 
must be denied.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


